IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

JOHN LLOYD DEAN, III,
Plaintiff,
1:20CV378

Vv.

KILOLO KIJAKAZI,!
Commissioner of Social Security,

ie Niet eee Nill einai Noma! Swill Sinisa Smssail Sscmusll

Defendant.
MEMORANDUM OPINION AND RECOMMENDATION
OF UNITED STATES MAGISTRATE JUDGE
Plaintiff John Lloyd Dean, III (“Plaintiff”) brought this action pursuant to Section
1631(c)(3) of the Social Security Act (the “Act”), as amended (42 U.S.C. § 1383(c)(3)), to obtain
judicial review of a final decision of the Commissioner of Social Security denying his claim for
Supplemental Security Income (“SSI”) under Title XVI of the Act. The parties have filed
ctoss-motions for judgment, and the administrative record has been certified to the Court for
review.
I. PROCEDURAL HISTORY
Plaintiff protectively filed an application for SSI on Match 22, 2016, alleging a disability

onset date of November 1, 2010. (Tr. at 32, 252-61.)? His application was denied initially (Tt.

 

1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d)
of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for Andrew Saul as
the defendant in this suit. No further action need be taken to continue the suit by reason of the last sentence
of section 205(g) of the Social Security Act § 405(g).

2 Transcript citations refer to the Sealed Administrative Record [Doc. #11].

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 1 of 14
at 106-20, 137-40) and upon reconsideration (Tr. at 121-36, 144-48). Thereafter, Plaintiff
requested an administrative hearing de novo before an Administrative Law Judge (“ALJ”).
(Tr. at 149-51.) On April 4, 2019, Plaintiff, along with his attorney, attended the subsequent
video hearing, duting which both Plaintiff and an impartial vocational expert testified. (Tr. at
32.) The ALJ ultimately concluded that Plaintiff was not disabled within the meaning of the
Act (Tr. at 41), and, on March 18, 2020, the Appeals Council denied Plaintiffs request for
review of the decision, thereby making the AL]’s conclusion the Commissioner’s final decision
for putposes of judicial review (Tr. at 1-8).
Il. LEGAL STANDARD

Federal law “authorizes judicial review of the Social Security Commissionet’s denial of
social secutity benefits.” Hines v. Barnhart, 453 F.3d 559, 561 (4th Cir. 2006). However, the
scope of teview of such a decision is “extremely limited.” Frady v. Harris, 646 F.2d 143, 144
(4th Cir. 1981). “The courts ate not to try the case de novo.” Oppenheim v. Finch, 495 F.2d
396, 397 (4th Cir. 1974). Instead, “a reviewing court must uphold the factual findings of the
ALJ if they ate supported by substantial evidence and were reached through application of the
cottect legal standard.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (internal
quotation omitted).

“Substantial evidence means ‘such relevant evidence as a teasonable mind might accept
as adequate to support a conclusion.”’ Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1993)
(quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)). “It consists of more than a mere
scintilla of evidence but may be somewhat less than a preponderance.” Mastro v. Apfel, 270

F.3d 171, 176 (4th Cit. 2001) (internal citations and quotation marks omitted). “If there is

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 2 of 14
evidence to justify a refusal to direct a verdict wete the case before a juty, then there is
substantial evidence.” Hunter, 993 F.2d at 34 (internal quotation marks omitted).

“In teviewing for substantial evidence, the court should not undertake to re-weigh
conflicting evidence, make credibility determinations, or substitute its yadgment for that of the
[ALJ].” Mastro, 270 F.3d at 176 (internal brackets and quotation matks omitted). “Where
conflicting evidence allows reasonable minds to differ as to whether a claimant is disabled, the
responsibility for that decision falls on the ALJ.” Hancock, 667 F.3d at 472. “The issue before
[the reviewing court], therefore, is not whether [the claimant] is disabled, but whether the
AL)’s finding that [the claimant] is not disabled is supported by substantial evidence and was
reached based upon a cortect application of the relevant law.” Craig v. Chater, 76 F.3d 585,
589 (4th Cir. 1996).

In undertaking this limited review, the Court notes that “[a] claimant for disability
benefits bears the burden of proving a disability.” Hall v. Harris, 658 F.2d 260, 264 (4th Cir.
1981). In this context, “disability” means the ““inability to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or ea be expected to last for a continuous

petiod of not less than 12 months.” Id. (quoting 42 U.S.C. § 423(d)(1)(A))3

 

3 “The Social Security Act comprises two disability benefits programs. The Social Security Disability Insurance
Program (SSDD), established by Title II of the Act as amended, 42 U.S.C. § 401 et seq., provides benefits to
disabled persons who have contributed to the program while employed. The Supplemental Security Income
Progtam (SSI), established by Title XVI of the Act as amended, 42 U.S.C. § 1381 et seq., provides benefits to
indigent disabled persons. The statutory definitions and the regulations promulgated by the Secretary for
determining disability, see 20 C.F.R. pt. 404 (SSDD); 20 C.F-R. pt. 416 (SSI), governing these two programs ate,
in all aspects relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1.

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 3 of 14
..“The Commissioner uses a five-step piOEeSs to evaluate disability claims.” Hancock,
667 F.3d at 472 (citing 20 C.F.R. §§ 404.1520(a)(4); 416.920(a)(4)). “Under this process, the
Commissioner asks, in sequence, whether the claimant: (1) worked during the alleged period
of disability; (2) had a sevete impairment; (3) had an impairment that met or equaled the
requitements of a listed impairment; (4) could return to her past relevant work; and (5) if not,
could perform any other work in the national economy.” Id.

A finding adverse to the claimant at any of several points in this five-step sequence
fotecloses a disability designation and ends the inquiry. For example, “[t]he first step
determines whether the claimant is engaged in ‘substantial gainful activity.’ If the claimant is
working, benefits are denied. ‘The second step determines if the claimant is ‘severely’ disabled.
If not, benefits ate denied.” Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

On the other hand, if a claimant catties his or her burden at the first two steps, and if
the claimant’s impairment meets or equals a “listed impairment” at step three, “the claimant

is disabled.” Mastto, 270 F.3d at 177. Alternatively, if a claimant clears steps one and two,

 

but falters at step three, ie., “[i]f a claimant’s impairment is not sufficiently severe to equal or
exceed a listed impairment,” then “the AL] must assess the claimant’s residual functional

capacity (“RFC’).” Id. at 179.4 Step four then requites the AL] to assess whether, based on
pacity P q

 

4 “RFC is a measurement of the most a claimant can do despite [the claimant’s] limitations.” Hines, 453 F.3d
at 562 (noting that administrative regulations tequite RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and continuing basis . . . [which] means 8
houts a day, for 5 days a week, ot an equivalent work schedule” (internal emphasis and quotation marks
omitted)). The RFC includes both a “physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as “nonexertional limitations
(mental, sensory, or skin impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only after
[the ALJ] considers all relevant evidence of a claimant’s impaitments and any related symptoms (¢.g., pain).”
Hines, 453 F.3d at 562-63.

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 4 of 14
that RFC, the claimant can “perform past televant work”; if so, the claimant does not qualify
as disabled. Id. at 179-80. However, if the claimant establishes an inability to return to prior
work, the analysis proceeds to the fifth step, which “requires the [Government] to prove that
a significant number of jobs exist which the claimant could perform, despite the claimant’s
impairments.” Hines, 453 F.3d at 563. In making this determination, the ALJ must decide
“whether the claimant is able to perform other work considering both [the claimant’s RFC]
and [the claimant’s] vocational capabilities (age, education, and past work experience) to adjust
to a new job.” Hall, 658 F.2d at 264-65. If, at this step, the Government cannot catty its
“evidentiary burden of proving that [the claimant] remains able to work other jobs available
in the community,” the claimant qualifies as disabled. Hines, 453 F.3d at 567.
Ill. DISCUSSION

In the present case, the AL] found that Plaintiff had not engaged in “substantial gainful
activity” since his application date. (Ir. at 34.) The ALJ therefore concluded that Plaintiff
met his burden at step one of the sequential evaluation process. At step two, the ALJ further
determined that Plaintiff suffered from the following severe impairments:

autistic disorder and other petvasive developmental disorders[.|
(Tr. at 34.) The AL] found at step three that none of the impairments, individually or in
combination, met ot equaled a disability listing. (I'r. at 34-36.) Therefore, the ALJ assessed
Plaintiffs RFC and determined that he could perform the full range of work at all exertional
levels, but with the following, non-exertional limitations:

He cannot climb ladders of scaffolds; he frequently can finger bilaterally; he

needs to avoid exposute to excessive noise, bright lights, crowds, extreme

tempetatutes, fumes, dusts, odors, gases, poor ventilation, and other pulmonary
irritants, and hazards, e.g. unprotected heights and machines with moving

5

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 5 of 14
mechanic[al] patts; he can understand remember and carty out simple

instructions; he frequently can interact appropriately with supervisors and he

occasionally can interact appropriately with coworkers and the public; he can

make simple work related decisions; he can tolerate few changes in a routine

work setting, however, [he] cannot work a production rate pace; he will miss

work once a month; and, he will be off task ten percent of the due to, for

example attention and concentration lapses.

(Tr. at 36.) The ALJ found at step four of the analysis that Plaintiff had no past relevant work.
(Tr. at 40.) However, the AL] concluded at step five that, given Plaintiffs age, education,
work experience, and RFC, along with the testimony of the vocational expert regarding those
factors, Plaintiff could perform other jobs available in the national economy and therefore was
not disabled. (Ir. at 40-41.)

Plaintiff now contends that, in assessing his RFC, the AL) failed to properly weigh the
opinion evidence, particularly the medical opinion of the consultative psychologist, Dr. J. Craig
Hunt. (PL’s Br. [Doc. #15] at 3.) For claims like Plaintiff's that are filed before March 27,
2017, ALJs evaluate the medical opinion evidence in accordance with 20 C.F.R. § 404.1527(c).
Brown v. Comm’t Soc. Sec., 873 F.3d 251, 255 (4th Cir. 2017). “Medical opinions” are
“statements from acceptable medical sources that reflect judgments about the nature and
severity of your impaitment(s), including your symptoms, diagnosis and prognosis, what you
can still do despite impaitment(s), and your physical or mental restrictions.” Id. (citing 20
C.F.R. § 404.1527(a)(1)). While the regulations mandate that the ALJ evaluate each medical
opinion presented to him, generally “more weight is given ‘to the medical opinion of a source
who has examined you than to the medical opinion of a medical source who has not examined

you.” Id. (quoting 20 C.F.R. § 404.1527(c)(1)). Opinions must be evaluated and weighed

using all of the factors provided in 20 C-F.R. § 404.1527(©)(2)-(€)(6), including (1) the length

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 6 of 14
of the treatment relationship, (2) the frequency of examination, (3) the nature and extent of
the treatment relationship, (4) the supportability of the opinion, (5) the consistency of the
opinion with the record, (6) whether the source is a specialist, and (7) any other factors that
may support of contradict the opinion. In this case, in a May 31, 2016 assessment, Dr. Hunt

concluded that

[Plaintiff] appears to have the intellectual capacity to perform simple, routine,
repetitive tasks as well as understand, retain, and follow instructions based on
his presentation and mental status response. Psychiatric symptoms could have
a negative impact on all of the aforementioned. He demonstrated marginal
interpersonal behavior and could have moderate to marked difficulty interacting
effectively with peers, coworkers, and supervisors due to complications from
developmental delay. He demonstrated adequate to marginal concentration,
persistence, and pace based on his mental status response. He could have
moderate to marked difficulty tolerating the stress associated with day-to-day
work activity due to limited coping resources related to neurodevelopmental
disorder. Based on his history, he appears capable of conforming to
tudimentaty social standards and complying with uncomplicated rules and
regulations, as well as cooperating with authority figures but may have difficulty
with increasing sophistication. His prognosis is guarded given the chronic
natute of his neurodevelopmental disorder.

(Tr. at 441.) The ALJ recounted these conclusions, in large part, in his decision. (I'r. at 39-
40.) Plaintiff now argues that the AL] failed to properly evaluate Dr. Hunt’s opinion and
failed to include in the RFC assessment all of the limitations noted by Dr. Hunt.

In considering Plaintiffs challenge, the Court notes first that the ALJ analyzed Dr.
Hunt’s opinion at several points during the decision. For example, in analyzing Plaintiffs
mental impaitments at step three, the AL] considered, zwter ala, Plaintiffs functional abilities
in “interacting with others” and “concentrating, persisting, or maintaining pace.” (I'r. at 35.)
With regard to these ateas, the ALJ considered and weighed Plaintiffs testimony, Dr. Hunt’s

opinion, and the medical records, and noted that:

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 7 of 14
[djuring a psychological consultative examination, the examiner did not note
ptoblems with speech, communication, or behavior (Ex. 8F [Dr. Hunt’s
Report], p. 5). Treating sources have not noted a failure to cooperate during
office visits nor unusual or unacceptable social behavior. Such sources appear
to find the claimant able to communicate clearly or at least they do not note
otherwise. They certainly seem to tely on his report of symptoms and
complaints.

He was noted to need less contact with others (Ex. 8F [Dr. Hunt’s Report}).
On the other hand, the medical evidence does not reveal instances where the
claimant has behaved in a manner that has disrupted his home or family life,
and there is no indication such difficulties would interfere with work. Treating
soutces have not noted significant abnormalities in mental status that would
suggest an inability to complete tasks in a timely manner, work at appropriate
pace, distract others, or be distracted by others. Treating sources seem to tely
on the claimant’s presentation of history and symptoms; this would not seem
likely if they suspected significant deficits in concentration or mental status. The
claimant also seems compliant with medical treatment. One would not expect
this if the claimant were unable to concenttate sufficiently to understand and
catty out medical instructions.

(Tr. at 35.) Later, in formulating the RFC, the AL] again recounted Dr. Hunt’s Report, noting
specifically that Dr. Hunt’s mental status examination of Plaintiff was normal, in contrast to
the concerns reported by Plaintiff. Specifically, the ALJ noted that:

When consulting psychologist J. Craig Hunt evaluated the claimant, the clatmant
reported that he had difficulty keeping track of conversations with people. He
reported further that he had anxiety. He reported difficulty remembering and
otganizing things. His mental status examination, however, was normal.
Specifically, his immediate retention and recall appeared within normal limits
and his memory was gtossly intact. Additionally, his general quality of
communication was good; his affect was flexible and appropriate. He endorsed
difficulty sleeping and anxiety. He reported that he avoids social situations due
to fear of having an anxiety attack. His thought process was logical, sequential,
and reality based.

(Tr. at 38.) The ALJ then analyzed the opinion evidence and weighed Dr. Hunt’s opinion as
follows:

Consulting psychologist J. Craig Hunt opined that the claimant appeared to
have the intellectual capacity to perform simple, routine, repetitive task as well

8

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 8 of 14
as understand, retain, and follow instructions. He could have moderate to

matked difficulty interacting effectively with peers, coworkers, and supervisors.

He demonstrated adequate to marginal concentration, persistence, and pace,

and moderate to marked difficulty tolerating the stress associated with day-to-

day work activity. He was capable of conforming to rudimentary social

standatds, complying with uncomplicated tules and regulations, and

coopetating with authority figures, but he may have difficulty with increased
sophistication. I give this opinion some weight. Dr. Hunt is an expert familiar

with [the] program and the opinion is generally consistent with the evidence of

record.

(Tr. at 39-40.) Thus, this is not a case where the AL] neglected to consider a report or opinion;
instead, it is cleat that the ALJ analyzed and engaged meaningfully with Dr. Hunt’s report at
sevetal points in the decision and in the sequential evaluation process. Given this analysis, it
appeats that Plaintiffs primaty contention is not that the ALJ failed to consider or weigh Dr.
Hunt’s report, but instead at the ALJ should have weighed the decision differently or
formulated a different RFC in light of Dr. Hunt’s report.

In the briefing, Plaintiff specifically challenges the ALJ’s finding that Plaintiff can
frequently interact appropriately with supervisors and occasionally interact appropriately with
coworkers and the public. (Pl. Br. at 12-13.) Plaintiff contends that this finding fails to
sufficiently account for Dr. Hunt’s findings regarding Plaintiffs social abilities, including
“moderate to marked difficulty interacting effectively with peers, coworkers, and supervisors
due to complications from developmental delay.” (Pl. Br. at 11 (quoting Tr. at 441).) In short,
Plaintiff asserts that substantial evidence, and the opinion evidence in particular, fails to
support of the level of social interaction assessed by the AL).

However, in setting this RFC, the ALJ explicitly relied on Dr. Hunt’s opinion itself, on
the medical evidence and other evidence of record, and on the opinion evidence from the

State Agency psychological consultants. First as to Dr. Hunt’s opinion, the ALJ specifically

9

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 9 of 14
noted Dr. Hunt’s opinion that Plaintiff “could have moderate to marked difficulty interacting
effectively with peers, coworkers, and supervisors,” but the ALJ further relied on Dr. Hunt’s
conclusion that Plaintiff was nevertheless “capable of conforming to rudimentary social
standards, complying with uncomplicated rules and regulations, and cooperating with
authority figures, but he may have difficulty with increased sophistication.” (Tr. at 39-40
(quoting Tr. at 441).) The AL] also acknowledged Dr. Hunt’s opinion that Plaintiff would
“need less contact with others,” but the AL] contrasted that with the medical evidence of
record as patt of the analysis at step three. (Ir. at 35.) The AL] further considered that medical
evidence and Plaintiffs school records in setting the RFC and acknowledged that Plaintiff has
“difficulty talking with people and following conversations” but found that he could still
perform simple work. (Tr. at 39.) The ALJ recounted, for example, that Plaintiffs treatment
records note no behavior or communication problems or difficulties interacting with medical
providers duting his appointments. (Ir. at 35.) The AL also noted that, despite some
anticipated difficulties with changing teachets and classmates once in high school, Plaintiffs
school records indicated that he did in fact complete high school in a regular classroom setting.
(Tr. at 38.) Finally, the AL] considered not only Dr. Hunt’s opinion but also the opinions of
the State Agency psychological consultants Keith Noles, Ph.D., and Steven E. Salmony, Ph.D.
(Tr. at 39.) At the initial review, Dr. Noles considered the medical records and the opinion of
Dr. Hunt and concluded that PlaintifPs mental impairments caused “mild to moderate
functional limitations but they do not preclude all work. [Plaintiff] is able to perform SRRT's
[simple, routine, repetitive tasks] in low distraction low interaction assignments.” (I'r. at 115.)

Specifically, as to social limitations, Dr. Noles opined that Plaintiff would be “able to interact

10

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 10 of 14
with coworkers, genetal public, and supetvisors in a minimum social demand workplace
setting.” (Tt. at 118.) On reconsideration, Dr. Salmony generally agreed and opined that
Plaintiff needed “freedom from distracting stimulation” and was “able to interact with
coworkers, general public, and supervisors in a minimum social demand workplace setting.”
(Tr. at 134.) As with Dr. Hunt’s conclusions, the ALJ assigned these opinions “some weight.”
(Tr. at 39.) In doing so, the ALJ noted that both consultants were experts “familiar with the
program” and that their opinions were “generally consistent with the medical evidence of
record,” but that “the medical evidence supports additional limitations.” (T'r. at 39-40.)

The ALJ then concluded that Plaintiff could frequently interact appropriately with
supetvisorts, with is consistent with Dr. Hunt’s own opinion that Plaintiff appeared capable of
complying with simple rules and regulations and “cooperating with authority figures.” (I'r. at
441.) The ALJ further limited Plaintiff to only “occasional” interactions with coworkers and
the public, which is consistent with not only Plaintiffs social limitations but also the need to
avoid distractions. (Tr. at 35.) Plaintiff presents no evidence that “occasional interaction”
with coworkets and membets of the public is at odds with the State agency consultants’
limitations to “low distraction low interaction assignments” and “minimum social demand
workplace settings” (Ir. at 117-18, 133-34).5 Indeed, when viewing the AL}’s decision as a
whole, it is cleat that in translating Plaintiffs limitations into vocational terms, the ALJ selected

“occasional interaction” with coworkers and membets of the public as best reflecting “low

 

5 The Dictionary of Occupational Titles generally defines “occasionally” as an “activity or condition exists up
to 1/3 of the time,” “frequently” as “activity or condition exists from 1/3 to 2/3 of the time,” and “constantly”
as an “activity or condition exists 2/3 ot mote of the time.” See, e.g., DOT 381.687-034, 1991 WL 673262.

11

Case 1:20-cv-00378-LCB-JEP Document i9 Filed 08/17/21 Page 11 of 14
interaction,” “minimum social demand” settings, and the AL]’s reasoning is sufficiently clear
to allow for judicial review.

Plaintiff similarly contends that the RFC testrictions relating to concenttation,
persistence, and pace fall short of the limitations set out in the medical opinion evidence and
that, as with the social limitations discussed above, the ALJ failed to adequately account for
this discrepancy. However, as set out above, Dr. Hunt opined that “[Plaintiff] appears to
have the intellectual capacity to perform simple, routine, repetitive tasks as well as understand,
retain, and follow instructions based on his presentation and mental status response.
Psychiatric symptoms could have a negative impact on all of the aforementioned. ... He
demonsttated adequate to marginal concentration, persistence, and pace based on his mental
status response.” (Tt. at 441, 39-40.) Dr. Noles and Salmony similarly noted that Plaintiff
was “easily distracted causing difficulty with following instructions and persisting in tasks” and
that he “need[ed] reminders and freedom from distracting stimulation.” However, despite
Plaintiffs moderate limitations in this atea, they concluded that Plaintiff was “able to carry out
vety short and simple instructions.” (Ir. at 39, 117, 134.) Notably, in the “Additional
Explanation” section of his assessment, Dr. Noles more generally opined that Plaintiffs
mental impairments “do not preclude all work” and Plaintiff was “able to perform [simple,
routine, repetitive tasks] in low distraction, low interaction assignments.” (Ir. at 39, 118.)

In translating these limitations to vocational terms, the AL] found Plaintiff able to
“understand, remember, and catty out simple instructions,” but unable to work at a production
pace. (It. at 36.) Plaintiff was limited to only simple work-related decisions with few changes

in routine. (Tr. at 36.) The AL] further determined that Plaintiff's impairments would cause
12

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 12 of 14
him to miss work once a month and that “he [would] be off task ten percent of the day due
to, for example attention and concentration lapses.” (I't. at 36.) These restrictions address
the limitations opined by Dr. Hunt, Dr. Noles, and Dr. Salmony, and Plaintiff has not pointed
to any inconsistencies in this regard. Plaintiff nevertheless asserts “harmful error” based on
the vocational expert’s testimony that being off task fifteen percent of the workday and
tequiting tedirection twice an hout to stay on task would preclude all work. (PL.’s Br. at 14)
(citing Tr. at 103-04). However, Plaintiff points to no evidence supporting such stringent
limitations—or any limitations beyond those included in the mental RFC—other than an
assettion by Plaintiffs mother that he required redirection to complete housework. (P1.’s Br.
at 14.) No medical source found that Plaintiff would be off task more than ten percent of the
wotkday or requited redirection as frequently as Plaintiff now suggests. The ALJ addressed
the testimony of PlaintifPs mother at step three and in setting the RFC (Tr. at 35, 37-38), and
the AL] was entitled to rely on the medical opinions of Drs. Hunt, Noles, and Salmony and
the record as a whole in formulating RFC limitations consistent with the moderate limitations
set forth by these sources.

In sum, the ALJ sufficiently explained his decision and substantial evidence supports
the ALJ’s determination. Plaintiff essentially asks the Court to reconsider and re-weigh the
evidence presented. However, it is not the function of this Court to re-weigh the evidence or
reconsider the AL]'s determinations if they ate supported by substantial evidence. As noted
above, “[w]hete conflicting evidence allows reasonable minds to differ as to whether a claimant
is disabled, the responsibility for that decision falls on the [ALJ]” Hancock, 667 F.3d at 472

(quotation omitted). Thus, the issue before the Court is not whether a different fact-finder

13

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 13 of 14
could have drawn a different conclusion, ot even “whether [Plaintiff] is disabled,” but rather,
“whether the ALJ's finding that [Plaintiff] is not disabled is supported by substantial evidence
and was teached based upon a cottect application of the relevant law.” Craig, 76 F.3d at 589.
Here, the ALJ teviewed the evidence, explained his decision, explained the reasons for his
determination, and that determination is supported by substantial evidence in the record.
Plaintiff has not identified any errors that require remand, and Plaintiff's Motion for Judgment
on the Pleadings should therefore be denied.

IT IS THEREFORE RECOMMENDED that the Commissionet’s decision finding
no disability be AFFIRMED, that PlaintifPs Motion for Judgment Reversing the
Commissioner [Doc. #14] be DENIED, that Defendant’s Motion for Judgment on the
Pleadings [Doc. #17] be GRANTED, and that this action be DISMISSED with prejudice.

This, the 17th day of August, 2021.

/s/ Joi Elizabeth Peake
United States Magistrate Judge

14

Case 1:20-cv-00378-LCB-JEP Documenti9 Filed 08/17/21 Page 14 of 14
